DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Currently: no limitation invokes interpretation under § 112(f). 

Claim Objections
Claims 153 and 161 are objected to because of the following informalities:  
In claim 153 the term “insertion” leading the phrase “insertion of the skin insertion objects” should be amended to include a preceding article to recite ‘the insertion of the skin insertion objects’ in order to ensure adequate reference to the insertion recited in the final limitation of claim 149 from which claim 153 depends.  
the blood withdrawn from the subject’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 149 and 152-168 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (US 5636640 A – cited in IDS) in view of Jackson (WO2000074763A2 – cited previously). 

For claim 149, Staehlin teaches  A device [1] for receiving blood from a subject, [entire disclosure – see at least abstract; most preferably Figs. 6A-B], the device comprising: 
a skin insertion object [56] for insertion into the skin of the subject, [per col. 3 ll. 20-35], having a pre-deployed position [Fig. 6A] and a deployed position [Fig. 6B]; 
and a reversibly deformable structure [3], operably linkable to the skin insertion object [per Figs. 1 and 6A], the reversibly deformable structure switchable from a first position [Fig. 6A], through an actuation energy barrier [resiliency of “spring-like” material of 3 per col. 3 ll. 25-35 has a form of an innate actuation energy barrier], to a second position, [Fig. 6B], 
wherein the first position is associated with the pre-deployed position of the skin insertion object [loaded position shown in Fig. 6A can be both a first and pre-deployed position], and the second position is associated with the deployed position of the skin insertion object; [fired position shown in Fig. 6B can be both a second and deployed position]; and 
a pre-packaged vacuum chamber [each any of interior volume of concave dome 3, passage 17, and/or bellows syringe 22] having an internal pressure less than atmospheric pressure before the device is applied to the skin of the subject, [vacuum sealing of device to facilitate blood withdrawal is a central principle of operation throughout nearly all embodiments of Staehlin — for syringe 22 see col. 5 ll. 5-25; for vacuum sealing see also col. 3 ll. 35-65]  configured and arranged to withdraw blood from the skin of the subject, via the internal pressure, into the device after insertion of the skin insertion objects into the skin of the subject. [as shown in Fig. 6B and per col. 5 ll. 15-20 and col. 3 ll. 45-65]. 

Staehlin fails to teach the skin insertion object being a plurality of skin insertion objects.  Jackson teaches a skin penetration device for receiving blood from a subject and delivering drugs to a subject [abstract] comprising a plurality of skin insertion objects [microneedles as detailed throughout entire disclosure – see at least abstract and p. 4].  
It would have been obvious to one of ordinary skill at the time the invention was made to modify the skin insertion object of Staehlin to instead be a plurality of skin insertion objects as taught by Jackson (e.g., to incorporate the microneedles of 

For claim 152, Staehlin teaches  The device of claim 149, wherein the second position is at a lower energy than the first position. [loss of pressure difference upon exposure of vacuum interior shown in Fig. 6A then 6B constitutes the second, deployed position of the device 1 being at a lower energy than the first position; see also bellows of 22 expanding per Fig. 6A then to 6B (a lower energy / lower compression position)].  

For claim 153, Staehlin in view of Jackson teaches  The device of claim 149, wherein movement of the reversibly deformable structure from the first position to the second position causes insertion of the skin insertion objects into the skin. [per Staehlin Fig. 6A then 6B][the feature of the skin insertion object being plural objects is addressed by the motivated incorporation of Jackson as motivated in claim 149]. 

For claim 154, Staehlin teaches  The device of claim 149. wherein the reversibly deformable structure is concave. [throughout all embodiments – see esp. Figs. 1 and 6A]. 

For claim 155, Staehlin teaches  The device of claim 149, wherein the reversibly deformable structure comprises a snap dome. [movement of 3 and puncturing of membrane 7 (e.g., as shown in Fig. 6B) means that disk 3 is a form of a “snap” dome]. 

For claim 156, Staehlin teaches  The device of claim 149, wherein the reversibly deformable structure comprises a spring. [see verbatim discussion of disk 3 acting in a spring-like fashion in col. 3 ll. 30-35; see also col. 5 ll.40-45]. 

For claim 157, Staehlin teaches  The device of claim 149. wherein the reversibly deformable structure spontaneously returns to its original shape after actuation. [see esp. col. 5 ll. 40-45; see also col. 3 ll. 30-35]. 

For claim 158, Staehlin teaches the reversibly deformable structure comprises a metal [disk 3 formed of stainless steel per col. 5 ll. 41-43].  

For claims 159-160, Jackson teaches (in the motivated combination of claim 149) the plurality of skin insertion objects comprises one or more needles and  one or more microneedles. [insertion objects being microneedles is detailed throughout entire disclosure – see at least abstract].  As motivated in claim 149. 

For claim 161, Staehlin teaches  The device of claim 149, wherein the device further comprises a storage chamber [20] for receiving blood withdrawn from the subject. [per col. 3 ll. 55-65; col. 5 ll. 5-25]. 

For claim 162, Staehlin teaches  The device of claim 161, wherein the storage chamber is separate from the vacuum chamber. [20 shown separate from 3, 17, and/or 22 per Figs. 6A-B]. 

For claim 163, Staehlin teaches  The device of claim 149. wherein the device is self-contained. [apparatus 1 can be understood (under BRI) to be “self-contained” (i.e., the device is not connected to other devices during operation in the embodiments of Figs. 1-6B)]. 

For claims 164-165, Staehlin in view of Jackson is silent regarding the structure configured to insert the plurality of skin insertion objects at the particularly limited value for speed (1 cm/s) and acceleration (100,000 m/s2).
However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed insertion speed and acceleration values.  On the contrary, the written description support for the claimed speed (1 cm/s) and acceleration (100,000 cm/s2) — notably in specification p. 24 l. 20 - p. 25 l. 10 — appears to indicate that the particularly claimed values are one of a variety of equally suitable values for speed and acceleration and that the structure would perform equally well with insertion speeds and accelerations other than the claimed values.  
Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum insertion speed and acceleration for the plurality of skin insertion objects of Staehlin in view of Jackson in order to provide the most effective insertion object operation (e.g., to minimize invasiveness, pain, and to maximize convenience).  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claim 166, Staehlin teaches  The device of claim 149, wherein actuation of an actuator [5] [head 5 being contacted by the finger of the user per Fig. 5 means head 5 constitutes at least a form of an actuator (under BRI)] causes the reversibly deformable structure [3] to pass though the actuation energy barrier. [3 acting in a spring-like /  resilient manner per col. 1 ll. 35-45 and col. 3 ll. 30-35 means that apparatus 1 has at least a form of an actuation energy barrier (e.g., a force threshold initiate to elastic deformation) of 3]. 

For claim 167, Staehlin teaches  The device of claim 166, wherein the actuator [5] is configured and arranged to apply the internal pressure less than atmospheric pressure from the pre-packaged vacuum chamber to the skin of the subject.  [pushing 5 pierces membrane 7 per Fig. 6B which then applies the bellows 22 (the vacuum chamber) to skin and blood of subject per Fig. 6B]. 

For claim 168, Staehlin teaches  The device of claim 166, wherein the actuator [5] comprises a button. [head 5, under BRI, constitutes a button]. 

Response to Arguments
Applicant's arguments, filed 4/13/21, with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S MELHUS/           Examiner, Art Unit 3791